DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Min (US Pat Pub# 2006/0083206) in view of Leabman (US Pat Pub# 2017/0085112).
Regarding claim 1, Min teaches a method for saving power of a radio frequency system, comprising supplying a RF transmitter 260 (Fig. 3) of the RF system configured for sending a RF transmission at a first transmission power level (Abstract and Sections 0022-0023, transmitting a beacon frame etc.); supplying a RF receiver 210 (Fig. 3) in communication with a controller of the RF system, wherein the controller comprises a control algorithm to adjust the transmission power level of the RF transmitter based 
Leabman teaches a method for saving power of a radio frequency system, comprising supplying a RF transmitter 101a (Fig. 1) of the RF system configured for sending a RF transmission at a first transmission power level; supplying a RF receiver 111a/111b (Fig. 1) in communication with a controller of the RF system, the RF receiver configured for receiving the RF transmission from the RF transmitter 203 (Fig. 2 and Sections 0103, 0107, and 0156, receiving the transmitted signals to analyze etc.), wherein the controller comprises a control algorithm to adjust the transmission power level of the RF transmitter based upon a status of data to be received by the RF receiver (Sections 0028-0029, adjusting power based on received information etc.).
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate receiving the RF transmission from the RF transmitter as taught by Leabman into Min’s method in order to improve power efficiency and safety (Section 0005).
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Min (US Pat Pub# 2006/0083206) in view of Leabman (US Pat Pub# 2017/0085112) and further in view of Strommer et al. (US Pat Pub# 2016/0197510).
Regarding claim 2, Min in view of Leabman teaches the limitations in claim 1.  Min and Leabman fail to teach a transponder.

	Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a transponder as taught by Strommer into receiving the RF transmission from the RF transmitter as taught by Leabman into Min’s method in order to improve efficiency (Section 0008).
Regarding claim 3, Strommer further teaches wherein the interim transponder is capable of receiving and transmitting wireless radio signal or radio frequency protocol (Fig. 2, NFC receiving and transmitting).
Regarding claim 4, Leabman further teaches wherein the wireless radio signal or radio frequency protocol is selected from the group consisting of low frequency, Bluetooth Low Energy, Bluetooth and ultra wide band (Section 0178, BLE).
Claims 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Min (US Pat Pub# 2006/0083206) in view of Leabman (US Pat Pub# 2017/0085112) and further in view of Kanamarlapudi et al. (US Pat Pub# 2015/0036668).
Regarding claim 5, Min in view of Leabman teaches the limitations in claim 1.  Min and Leabman fail to teach a data frame not being received.
Kanamarlapudi teaches wherein the control algorithm increases the transmission power level of the RF transmitter to a second transmission power level in the event the data frame is not received by the RF receiver (Sections 0075 and 0088, increasing power level to a second level when data is not received).

Regarding claim 6, Kanamarlapudi further teaches wherein the control algorithm maintains the transmission power level of the RF transmitter in the event that the data frame is received by the RF receiver (Section 0076, receiving an ACK message maintaining power level).
Regarding claim 9, Kanamarlapudi further teaches a plurality of RF transmitters, one or more adjustments for transmission power level are repeated with each of the RF transmitters of the RF system, for adjusting the overall transmission power level of an entire RF system (Fig. 1 and Sections 0026-0028, 0075, and 0088, access point connected to multiple terminals that can adjust power transmission levels etc.).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Min (US Pat Pub# 2006/0083206) in view of Leabman (US Pat Pub# 2017/0085112) and further in view of Uemura (US Pat Pub# 2010/0290407).
Regarding claim 7, Min in view of Leabman teaches the limitations in claim 1.  Min and Leabman fail to teach resetting the transmission power.
Uemura teaches wherein the control algorithm resets the transmission power level of the RF transmitter to a default setting after a period of time (Sections 0157-0158, after a period of time resetting the transmission power).

Regarding claim 8, Uemura further teaches wherein in the event that the data frame is not received by the RF receiver at default setting (Sections 0157-0158, after a period of time of NACK messages resetting the transmission power).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Min (US Pat Pub# 2006/0083206) in view of Leabman (US Pat Pub# 2017/0085112) and further in view of Leabman (US Pat Pub# 2020/0006988).
Regarding claim 10, Min in view of Leabman teaches the limitations in claim 1.  Min and Leabman fail to teach a radio frequency system within a motor vehicle.
Leabman’988 teaches a method of saving power of a radio frequency system within a motor vehicle (Figs. 4A-C, Figs. 5A-D, and Figs. 6B-C, radio frequency system in a motor vehicle).
	Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a radio frequency system within a motor vehicle as taught by Leabman’988 into receiving the RF transmission from the RF transmitter as taught by Leabman into Min’s method in order to improve convenience (Section 0043).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Min (US Pat Pub# 2006/0083206) in view of Leabman (US Pat Pub# 2017/0085112) and further .
Regarding claim 11, Min in view of Leabman teaches the limitations in claim 1.  However, Min and Leabman fail to teach a motor vehicle and a plurality of radio transmitters.
Leabman’988 teaches wherein the radio frequency system is embedded within a motor vehicle (Figs. 4A-C, Figs. 5A-D, and Figs. 6B-C, radio frequency system in a motor vehicle).
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a radio frequency system within a motor vehicle as taught by Leabman’988 into receiving the RF transmission from the RF transmitter as taught by Leabman into Min’s method in order to improve convenience (Section 0043).
Leabman, Min, and Leabman’988 fail to teach a plurality of radio transmitters.
Kanamarlapudi further teaches, the RF system comprising a plurality of radio frequency transmitters for sending a RF transmission to a radio frequency receiver; a radio frequency receiver in communication with a controller, the radio frequency receiver configured to receive the RF transmission from the plurality of radio frequency transmitters (Fig. 1 and Sections 0026-0028, 0075, and 0088, access point connected to multiple terminals that can adjust power transmission levels etc.); and the controller comprising a control algorithm configured to adjust an overall transmission power level of the radio frequency transmitters based upon a status of a data frame to be received by the radio frequency receiver (Fig. 1 and Sections 0026-0028, 0075, and 0088, 
	Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a plurality of radio transmitters as taught by Kanamarlapudi into a radio frequency system within a motor vehicle as taught by Leabman’988 into receiving the RF transmission from the RF transmitter as taught by Leabman into Min’s method in order to improve efficiency (Section 0005).
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Min (US Pat Pub# 2006/0083206) in view of Leabman (US Pat Pub# 2017/0085112) and further in view of Leabman (US Pat Pub# 2020/0006988) and further in view of Kanamarlapudi et al. (US Pat Pub# 2015/0036668) and further in view of Strommer et al. (US Pat Pub# 2016/0197510).
Regarding claim 12, Min in view of Leabman and further in view of Leabman’988 and further in view of Kanamarlapudi teaches the limitations in claim 11.  Min, Leabman, Leabman’988, and Kanamarlapudi fail to teach a transponder.
Strommer teaches an interim transponder to initiate one or more requests for the RF transmitter to send a RF transmission. (Section 0027, activating a transponder based on power request).
	Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a transponder as taught by Strommer into a plurality of radio transmitters as taught by Kanamarlapudi into a radio frequency system within a motor vehicle as taught 
Regarding claim 13, Strommer further teaches wherein the interim transponder is operable to receive and transmit a wireless radio signal or a radio frequency protocol (Fig. 2, NFC receiving and transmitting).
Regarding claim 14, Leabman further teaches wherein the wireless radio signal or radio frequency protocol is selected from the group consisting of low frequency, Bluetooth Low Energy, Bluetooth and ultra wide band (Section 0178, BLE).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WENDELL whose telephone number is (571)272-0557.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/ANDREW WENDELL/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        1/14/2021